Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.834 Page 1 of 30



   1
       SCHIFF HARDIN LLP
   2   Matthew B. Mock (SBN 316380)
   3
       mmock@schiffhardin.com
       5000 Birch St., Suite 3000
   4   Newport Beach, CA 92660-2140
   5
       Telephone: (949) 623-2000

   6   Jean-Paul P. Cart (SBN 267516)
   7
       jcart@schiffhardin.com
       Four Embarcadero Center, Suite 1350
   8   San Francisco, CA 94111
   9
       Telephone: (415) 901-8700

  10   Attorneys for Defendants
  11   PRADEEP KHOSLA, DANIEL JUAREZ,
       and JUSTIN PENNISH
  12

  13                         UNITED STATES DISTRICT COURT
  14                       SOUTHERN DISTRICT OF CALIFORNIA
  15   THE KOALA, an unincorporated            Case No. 3:16-cv-01296-JM-BLM
       student association,
  16                                           DEFENDANTS’ MEMORANDUM
                          Plaintiff,           OF POINTS AND AUTHORITIES IN
  17
             v.                                SUPPORT OF MOTION TO STAY
  18                                           PROCEEDINGS
  19   PRADEEP KHOSLA, in his official
       capacity as Chancellor of the           Case Filed:    May 31, 2016
  20   University of California, San Diego;    Judge:         Hon. Jeffrey T. Miller
  21   DANIEL JUAREZ, in his official
       capacity as President of the
  22   Associated Students of the
  23   University of California, San Diego;
       and JUSTIN PENNISH, in his
  24   official capacity as Financial
  25   Controller of the Associated Students
       of the University of California,
  26   San Diego,
  27
                          Defendants.
  28

             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO STAY
Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.835 Page 2 of 30



   1   I.    INTRODUCTION
   2         This case recently returned from the Court of Appeals after that Court’s July
   3   2019 decision. Because subject-matter jurisdiction is lacking, on January 7, 2020,
   4   Defendants filed their Motion to Recall Mandate and Withdraw Opinion (“Motion
   5   to Recall”) with the Ninth Circuit asking that Court to recall its mandate, withdraw
   6   its July 2019 opinion, and remand to this Court with directions to dismiss. If the
   7   Motion to Recall is granted, the case will be over. Any effort expended on
   8   proceedings before this Court will have been wasted. For reasons of judicial and
   9   party economy, Defendants ask this Court to stay all further proceedings pending
  10   the resolution of the Motion to Recall. Defendants have requested expedited relief
  11   from the Ninth Circuit, seeking a ruling by February 28, 2020.
  12         The basis of Defendants’ Motion to Recall is that Article III jurisdiction was
  13   lacking when it filed its July 2019 opinion. In 2017, Plaintiff The Koala ceased to
  14   exist as a Registered Student Organization (“RSO”) at the University. Only RSOs
  15   are eligible for the UCSD funding that is the subject of The Koala’s claims,
  16   therefore any relief granted by this Court could not redress the Koala’s claims.
  17   When The Koala ceased to exist as an RSO, its claims became moot.
  18         Under the circumstances, a stay is appropriate and in the interests of judicial
  19   economy, given that the outcome of Defendants’ pending motion in the Ninth
  20   Circuit has the potential to completely resolve the present case. A stay is also
  21   appropriate because Defendants would suffer hardship if required to continue
  22   litigating this case while the Ninth Circuit is considering a motion that may result in
  23   its dismissal. Conversely, The Koala will not suffer prejudice from a stay.
  24         This Court should stay further proceedings pending the Ninth Circuit’s
  25   resolution of Defendants’ Motion to Recall.
  26   II.   BACKGROUND
  27         Plaintiff The Koala brought this action against the Defendants seeking
  28   injunctive and declaratory relief based on an alleged violation of its First

                                                  1
             DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO STAY
             Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.836 Page 3 of 30



                     1   Amendment rights. The Koala alleges that the decision by the Associated Students
                     2   (“A.S.”) of UCSD to eliminate funding for print media was motivated by unlawful
                     3   retaliatory animus against The Koala.
                     4           On February 28, 2017, this Court granted Defendants’ Motion to Dismiss
                     5   Plaintiff’s Second Amended Complaint. The Koala subsequently appealed.
                     6   However, while the appeal was pending, The Koala abandoned its status as an RSO.
                     7   To be eligible to receive funding from A.S., an organization of students must apply
                     8   for and be granted status as an RSO, and those organizations must re-register for
                     9   this status every academic year. Only an RSO is eligible to receive funding.
                   10            Although The Koala was a RSO at the time the Complaint was filed, and
                   11    remained an RSO though that year and the next academic year (2016-2017), in the
                   12    fall of 2017 it started but failed to complete its application for RSO status, mooting
                   13    the case. The Koala has not applied to be an RSO in any academic year since, and
                   14    thus has not been an RSO at any time since the 2016-2017 academic year. When
                   15    the Ninth Circuit issued its opinion on July 24, 2019, the case had already become
                   16    moot.
                   17            Defendants asked Plaintiff for any evidence to dispute the apparent lack of
                   18    RSO status, but to date Plaintiff has provided none. Accordingly, on January 7,
                   19    2020, Defendants filed the Motion to Recall with the Ninth Circuit, to raise the
                   20    mootness issue. See Motion to Recall, attached as Exhibit A.
                   21    III.    ARGUMENT
                   22            Subject-matter jurisdiction is a paradigm threshold issue, and federal courts
                   23    must address questions of standing before addressing the merits of a case where
                   24    standing is called into question. Steel Co. v. Citizens for a Better Env., 523 U.S. 83,
                   25    93–102 (1998). “Before reaching the merits of any claim, we are compelled to
                   26    determine whether there is a case or controversy that frames our jurisdiction over
                   27    the claim.” United States v. Larson, 302 F.3d 1016, 1019 (9th Cir. 2002). And
                   28    “[a]lthough it is rather unusual for a court to learn, after its mandate issues, that its
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                                    -2-                 Case No. 3:16-cv-01296-JM-BLM
                                 DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO STAY
             Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.837 Page 4 of 30



                     1   prior decision lacked a jurisdictional basis, the few courts confronting this issue
                     2   uniformly have vacated their prior decisions.” IAL Aircraft Holding, Inc. v. F.A.A.,
                     3   216 F.3d 1304, 1306 (11th Cir. 2000) (citing Bumpus v. Clark, 702 F.2d 826, 826-
                     4   27 (9th Cir. 1983); In re Grand Jury Proceedings, 593 F.2d 906 (9th Cir. 1979)).
                     5         As Defendants demonstrate in detail in their Motion to Recall and supporting
                     6   declaration, once The Koala ceased to be an RSO after the 2016-2017 academic
                     7   year, its claim became moot, and the Ninth Circuit was without Article III
                     8   jurisdiction to issue its July 2019 Opinion. The Koala’s unilateral decision to
                     9   forfeit its RSO status deprived it of the “direct stake” needed to present a live case
                   10    or controversy, mooting the case. See Arizonans for Official English v. Arizona,
                   11    520 U.S. 43, 67 (1997) (employee’s unilateral action mooted the case); Harris v.
                   12    Itzhaki, 183 F.3d 1043 (9th Cir. 1999) (tenant’s unilateral action mooted the case).
                   13    The “requisite personal interest that must exist at the commencement of the
                   14    litigation (standing) must continue throughout its existence (mootness).” Friends of
                   15    the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 170 (2000). Of
                   16    course, subject matter jurisdiction may be raised at any time. Henderson ex rel.
                   17    Henderson v. Shinseki, 562 U.S. 428, 434 (2011).
                   18          Plaintiff bears the burden to establish that they have Article III standing to
                   19    invoke federal jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of America,
                   20    511 U.S. 375, 376-78 (1994). Despite Defendants’ requests, Plaintiff to date has
                   21    not presented Defendant with any evidence disputing that it abandoned its RSO
                   22    status in 2017.
                   23          In these circumstances, a stay is appropriate, and this Court has the inherent
                   24    power to stay this action. See Leyva v. Certified Grocers of California, Ltd., 593
                   25    F.2d 857, 863-64 (9th Cir. 1979) (“A trial court may, with propriety, find it is
                   26    efficient for its own docket and the fairest course for the parties to enter a stay of an
                   27    action before it, pending resolution of independent proceedings which bear upon the
                   28    case.); see also Landis v. North American Co., 299 U.S. 248, 254-55 (1936) (“[T]he
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                                   -3-                 Case No. 3:16-cv-01296-JM-BLM
                               DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO STAY
             Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.838 Page 5 of 30



                     1   power to stay proceedings is incidental to the power inherent in every court to
                     2   control the disposition of the causes on its docket with economy of time, and effort
                     3   for itself, for counsel, and for litigants.”). Courts generally consider three factors
                     4   when deciding whether to stay proceedings: (1) judicial economy; (2) the moving
                     5   party’s hardship; and (3) potential prejudice to the non-moving party. See Hartless
                     6   v. Clorox Co., No. 06CV2705 JAH (CAB), 2008 WL 11337595, at *1 (S.D. Cal.
                     7   Nov. 6, 2008) (internal citation omitted).
                     8         Here, the interests of judicial economy weigh heavily in favor of a stay.
                     9   Defendants’ Motion to Recall raises the important threshold issue of the Court’s
                   10    subject-matter jurisdiction, and the Ninth Circuit’s resolution of that matter could
                   11    end the case. A stay here is appropriate in the interests of judicial economy.
                   12          The other factors weigh in favor of a stay. Defendants will suffer hardship if
                   13    they are required to continue expending resources litigating a case that may shortly
                   14    be dismissed, resources that would have been spent for nothing.
                   15          The stay also will not prejudice the Plaintiff. Defendants have asked the
                   16    Ninth Circuit for an expedited ruling by February 28, 2020. Regardless, Plaintiff
                   17    cannot be said to suffer prejudice from the stay when it was its own unilateral
                   18    action to abandon its RSO. This is not a case where, for example, a defendant
                   19    claims mootness following its voluntary cessation of the allegedly unlawful
                   20    conduct. The mooting event was Plaintiff’s voluntary action.
                   21          Thus, the “fairest course” is for the parties and for the Court to preserve their
                   22    resources, and for the Court enter a stay while the Ninth Circuit decides this
                   23    important issue. See Leyva, 593 F.2d at 863-64.
                   24    IV.   CONCLUSION
                   25          For the foregoing reasons, Defendants respectfully request the Court grant
                   26    Defendants’ Motion to Stay.
                   27
                   28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                                   -4-                 Case No. 3:16-cv-01296-JM-BLM
                               DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO STAY
             Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.839 Page 6 of 30



                     1
                         Dated: January 13, 2020        SCHIFF HARDIN LLP
                     2
                                                        By: /s/ Jean-Paul P. Cart
                     3

                     4
                                                        SCHIFF HARDIN LLP
                                                        Matthew B. Mock (SBN 316380)
                     5                                  mmock@schiffhardin.com
                     6
                                                        5000 Birch St., Suite 3000
                                                        Newport Beach, CA 92660-2140
                     7                                  Telephone: (949) 623-2000
                     8
                                                        Facsimile: (949) 476-3758

                     9                                  Jean-Paul P. Cart (SBN 267516)
                   10                                   jcart@schiffhardin.com
                                                        Four Embarcadero Center, Suite 1350
                   11                                   San Francisco, CA 94111
                   12                                   Telephone: (415) 901-8700
                                                        Facsimile: (415) 901-8700
                   13

                   14                                   Attorneys for Defendants
                                                        PRADEEP KHOSLA, DANIEL JUAREZ, and
                   15                                   JUSTIN PENNISH
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                              -5-                   Case No. 3:16-cv-01296-JM-BLM
                               DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES ISO MOTION TO STAY
Case 3:16-cv-01296-JM-BLM Document 54-1 Filed 01/13/20 PageID.840 Page 7 of 30




                       Exhibit A
                                                                                      (1 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 1 ofPage
                                                             PageID.841     16 8 of 30




                                 Appeal No. 17-55380

                                IN THE
                    UNITED STATES COURT OF APPEALS
                         FOR THE NINTH CIRCUIT
                      The Koala, an unincorporated association,

                                                    Appellant,
                                           vs.

Pradeep Khosla, in his official capacity as Chancellor of the University of California,
                                   San Diego, et al.
                                                    Appellees.


                 On Appeal From the United States District Court
                        for the Northern District of California
              Hon. Jeffrey T. Miller - Case No. 3:16-cv-1296-JM-BLM


       MOTION TO RECALL MANDATE AND WITHDRAW OPINION


                RELIEF REQUESTED BY FEBRUARY 28, 2020

        Pursuant to Fed. R. App. P. 27, Appellees Pradeep Khosla, Daniel Juarez, and

 Justin Pennish, in their respective official capacities at the University of California,

 San Diego (collectively, “Appellees”), hereby request that the Court recall its

 mandate and withdraw its July 2019 opinion in this case. Plaintiff-Appellant The

 Koala (“Appellant”) ceased to exist as a recognized student organization (“RSO”) in

 2017, well before the Court issued its opinion, depriving the Court of any ability to


                                            1
                                                                                      (2 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 2 ofPage
                                                             PageID.842     16 9 of 30




 redress any claimed injury and mooting the appeal. In support of this motion,

 Appellees state the following:

                                  INTRODUCTION
        Appellees recognize that a request to recall an appellate mandate and to

 withdrawal an opinion is unusual. But in the right circumstances, both the Supreme

 Court and this Court have consistently recognized that the remedy is both necessary

 and appropriate. This case squarely presents those circumstances.

        Appellant asserted violations of the First Amendment’s Free Speech clause.

 Specifically, Appellant was a student newspaper and RSO at the University of

 California San Diego in the fall of 2015.       That fall, the University’s student

 government, Associated Students, eliminated funding to reimburse RSOs for the

 costs of printing media such as newspapers. In 2016, Appellant sued, alleging that

 the funding elimination violated the First Amendment. Appellant’s eligibility for

 print media funding depended on its status as an RSO, a status with an academic-

 year term. Non-RSOs are indisputably ineligible for funding.

        Appellant was an RSO when the initial Complaint was filed in May 2016.

 During the 2016-17 academic year, Appellant again sought and received RSO status.

 At the beginning of the 2017-18 academic year, Appellant started an application for

 RSO status, but abandoned it before it was complete. Accordingly, Appellant ceased

 to be an RSO at the end of the 2016-17 academic year. And this means that


                                           2
                                                                                       (3 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 3 of
                                                             PageID.843      16 10 of 30
                                                                           Page



  Appellant was not an RSO when this Court issued its decision in July 2019.

  Appellees gave Appellant several opportunities before filing this motion to dispute

  Appellant’s lack of status. Appellant provided no evidence to dispute it. No party

  has previously raised Appellant’s lack of status with this Court.

        Redressability is an absolute minimum requirement for Article III standing.

  Appellant’s voluntary, unilateral abandonment of its RSO status in the fall of 2017

  means that Appellant ceased to have the “personal interest” and “direct stake” in the

  outcome of this case essential for subject-matter jurisdiction. Appellant did not

  reanimate that interest. Accordingly, even if the District Court had granted, or were

  to grant now, all of the relief that Appellant seeks—reinstatement of media

  funding—Appellant’s claims would not be redressed, because only RSOs are

  eligible to receive funding and Appellant—a non-RSO—is ineligible.

        To be sure, Appellees appreciate that appellate courts rarely learn after their

  mandates have issued that at the time they filed their opinions they lacked subject

  matter jurisdiction. But that is what happened here. “Although it is rather unusual

  for a court to learn, after its mandate issues, that its prior decision lacked a

  jurisdictional basis, the few courts confronting this issue uniformly have vacated

  their prior decisions.” IAL Aircraft Holding, Inc. v. F.A.A., 216 F.3d 1304, 1306

  (11th Cir. 2000) (collecting cases).

        For the reasons discussed below, this Court should recall the mandate,

                                            3
                                                                                       (4 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 4 of
                                                             PageID.844      16 11 of 30
                                                                           Page



  withdraw its July 24, 2019 opinion as moot, and remand this case to the District

  Court with instructions to dismiss for lack of subject-matter jurisdiction.

                                   BACKGROUND
        The funding that is the subject of Appellant’s claims is provided by Associated

  Students of the University of California, San Diego (“UCSD”) (“A.S.”) (Plaintiff’s

  Second Amended Complaint (“SAC,” ECF #25), at ¶¶ 17-34.) A.S.’s revenues are

  derived from a Campus Activity Fee paid by UCSD students on a quarterly basis,

  the proceeds of which are then distributed in accordance with A.S.’s annual budget.

  (SAC, ¶ 18.) As a matter of UCSD policy, to be eligible to receive funding from

  A.S., an organization of students must apply for and be granted status as an RSO.

  Declaration of Heather Belk (“Belk Decl.” Ex. A hereto) at ¶¶ 5-6.

        RSOs are authorized by University of California Policy PACAOS-70.10,

  implemented through UCSD Policy and Procedure Manual 160-9, publicly available

  documents that define a “Registered Student Organization” as “An organization

  whose membership is predominantly comprised of UC San Diego students and

  attains recognition through the Center for Student Involvement by complying with

  this policy and related procedures.” Belk Decl. (Ex. A) at ¶ 5.

        Under UCSD Policy and Procedure Manual 160-9, only those RSOs “that are

  in good standing with the Center for Student Involvement” are “authorized to




                                            4
                                                                                       (5 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 5 of
                                                             PageID.845      16 12 of 30
                                                                           Page



  officially conduct business with the University,” which includes “managing and

  spending organizational funds[.]” Id. at ¶ 6.

         Student organizations seeking to receive RSO status must re-register for this

  status every academic year. Id. at ¶ 7. To receive status as an RSO, prospective and

  current RSOs “must complete the registration process as established by the Center

  for Student Involvement and include a copy of their constitution and/or governing

  documents along with other required documents,” and complete other requirements

  specified in the Policy and Procedure Manual and by UCSD’s Center for Student

  Involvement.      Id. at ¶¶ 8, 10, 11. There is no cost to students to submit an

  application, to register as an RSO, or to re-register after previously obtaining RSO

  status. Id. at ¶ 9.

         The Koala held RSO status in the 2015-16 academic year and the 2016-17

  academic year. Id. at ¶¶ 13-14. It started an application to remain in existence as an

  RSO in August of 2017, but never completed it. Id. at ¶ 15. The Koala has not

  existed as an RSO since the end of the 2016-17 academic year. Id. at ¶¶ 16-17. The

  Koala is not now an RSO. Id. at ¶ 18.

  Additional key events and their timing are set forth below.




                                            5
                                                                                       (6 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 6 of
                                                             PageID.846      16 13 of 30
                                                                           Page




   Date         Event                                           Support
   10/19/2015 Appellant was an RSO for the 2015-2016            Belk Decl. (Ex. A) at
              academic year.                                    ¶ 13.
   11/18/2015 Associated Students of the University of     SAC at ¶¶ 78, 86.
              California, San Diego eliminated funding for
              printed media reimbursements.
   5/31/2016    Initial Complaint filed. As Appellant           Complaint, ECF #1,
                alleged, was an RSO at this time.               at ¶¶ 9, 35; Belk
                                                                Decl. (Ex. A) at ¶ 13.
   8/22/2016    Appellant applied to remain in existence as     Belk Decl. (Ex. A) at
                an RSO for the 2016-2017 academic year.         ¶ 14.
   12/21/2016 The University granted Appellant’s RSO      Belk Decl. (Ex. A) at
              application; Appellant was an RSO for 2016- ¶ 14.
              2017 academic year.
   2/28/2017    District Court granted Motion to Dismiss        ECF #33
                Second Amended Complaint.
   3/22/2017    Notice of Appeal filed.                         ECF #35

   7/31/2017    Appellant’s Opening Brief filed.                No. 17-55380,
                                                                Docket Entry #6
   8/28/2017    Appellant initiated application to be an RSO Belk Decl. (Ex. A) at
                for the 2017-2018 academic year, but did not ¶ 15.
                complete its application.

                                  ---Case is mooted---

   Fall 2018    Appellant did not apply to be an RSO for the Belk Decl. (Ex. A) at
                2018-2019 academic year.                     ¶¶ 16, 19.
                Appellant is not an RSO.

   7/24/2019    This Court’s Opinion filed.                     No. 17-55380,
                                                                Docket Entry #45




                                           6
                                                                                       (7 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 7 of
                                                             PageID.847      16 14 of 30
                                                                           Page




   Fall 2019      Appellant did not apply to be an RSO at the    Belk Decl. (Ex. A) at
                  beginning of the 2019-20 academic year.        ¶ 18.
                  Appellant does not exist as an RSO.

   11/25/2019 This Court’s Mandate issued.                       No. 17-55380,
                                                                 Docket Entry #63
   12/5/2019      Appellant applied for RSO status for the       Belk Decl. (Ex. A) at
                  2019-2020 academic year; application is        ¶ 20.
                  incomplete.
   1/6/2020       Appellant’s application remains incomplete;    Belk Decl. (Ex. A) at
                  Appellant is not an RSO.                       ¶¶ 18-20.
   (present)


        Statement Pursuant to Circuit Rule 27-1: Counsel for Appellant opposes

  this Motion.

                                        ARGUMENT

        A.       Legal Standards

        The Supreme Court has established that the “irreducible constitutional

  minimum” of standing has three elements: (1) the plaintiff must have suffered an

  “injury in fact”—an invasion of a legally protected interest which is concrete and

  particularized and actual or imminent, not conjectural or hypothetical; (2) a causal

  connection between the injury and the conduct complained of—the injury has to be

  fairly traceable to the challenged action of the defendant, and not the result of the

  independent action of some third party not before the court; and (3) likelihood that




                                            7
                                                                                       (8 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 8 of
                                                             PageID.848      16 15 of 30
                                                                           Page



  the injury will be redressed by a favorable decision. Lujan v. Defenders of Wildlife,

  504 U.S. 555, 560 (1992).

        To qualify as a case fit for federal court adjudication, “an actual controversy

  must be extant at all stages of review, not merely at the time the complaint is

  filed.” Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997). The

  “requisite personal interest that must exist at the commencement of the litigation

  (standing) must continue throughout its existence (mootness).” Friends of the Earth,

  Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 170 (2000).

        The party invoking federal jurisdiction bears the burden of showing that such

  jurisdiction is proper. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

  375, 376-78 (1994).     The constitutional requirements for Article III standing are

  jurisdictional, cannot be waived by any party, and may be considered sua sponte.

  City of Los Angeles v. Cnty. of Kern, 581 F.3d 841, 845 (9th Cir. 2009). Subject

  matter jurisdiction may be raised at any time. Henderson ex rel. Henderson v.

  Shinseki, 562 U.S. 428, 434 (2011).

        B.     Appellant’s Unilateral Abandonment of its RSO Status Mooted the
               Controversy
        Appellant unilaterally abandoned its RSO status in the fall of 2017. This

  ended Appellant’s existence as an RSO and its direct stake in the controversy, and

  mooted the case. Appellant has not existed as an RSO since that time. Because the

  case was moot at the time this Court filed its July 24, 2019 opinion, this Court lacked

                                            8
                                                                                       (9 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM    DocumentID:54-1
                                         11553721, DktEntry: 66-1,
                                             Filed 01/13/20        Page 9 of
                                                             PageID.849      16 16 of 30
                                                                           Page



  subject-matter jurisdiction. The appropriate remedy is to recall the mandate and

  withdraw the opinion.

        The timing of events establishes that the case was moot. The allegedly

  violative conduct—withdrawal of funding for printed media reimbursements—

  occurred in the fall of 2015. Appellant continued to exist as an RSO for the rest of

  the 2015-16 academic year. It then applied for RSO status for the next academic

  year, 2016-17. The University granted that application, and Appellant was an RSO

  during the 2016-17 year. In the 2017-18 academic year, however, Appellant applied

  for RSO status, but never completed it, abandoning the application before approval,

  meaning it ceased to exist as an RSO no later than the fall of 2017. This Court’s

  opinion was issued in July 2019.

        Appellant’s unilateral decision to forfeit its RSO status mooted the case.

  Arizonans for Official English is squarely on point. There, the challenged action

  was a new law that made it unlawful for state government employees to speak

  languages other than English when carrying out official duties. When the case was

  filed, the plaintiff was a state employee, and accordingly covered by the new law.

  But as the litigation continued, and an appeal was brought before this Court, the

  plaintiff made the unilateral decision to quit her state job and take a position with a

  private employer (an entity not subject to the new law). Arizonans for Official

  English, 520 U.S. at 72.

                                            9
                                                                                      (10 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 10 of
                                                             PageID.850      16 17 of 30
                                                                          Page



        The Supreme Court held that the plaintiff’s “changed circumstances—her

  resignation from public sector employment to pursue work in the private sector—

  mooted the case stated in her complaint.” Id. After finding that the plaintiff’s

  unilateral decision to quit her job rendered the case moot as of that date, the Supreme

  Court vacated this Court’s 1995 en banc decision, and remanded the case to this

  Court with directions that the case be dismissed by the District Court. Id. at 80.1

  See also Iron Arrow Honor Soc. v. Heckler, 464 U.S. 67, 72–73 (1983) (vacating

  judgment when Court of Appeals had ruled on merits although case had become

  moot).

        The nature and timing of the mooting event in Arizonans is similar, in

  important ways, to the mooting event here. Both mooting events occurred well

  before this Court’s decisions were filed. Both events were caused by the plaintiff

  taking unilateral action, not by any action of the defendants. Accordingly, this is not

  a case where the defendant raises mootness following its cessation of alleged

  offending conduct. Nor is it a case where the mooting event occurred after this

  Court’s opinion issued, as can occur when parties settle post-decision.



  1
   The case resulted in this Court filing several opinions: a first panel opinion in 1991,
  see Yniguez v. State of Ariz., 939 F.2d 727, 729 (9th Cir. 1991); a second panel
  opinion in 1994, see Yniguez v. Arizonans for Official English, 42 F.3d 1217 (9th
  Cir. 1994), and a final, en banc decision in 1995. See Yniguez v. Arizonans for
  Official English, 69 F.3d 920, 924 (9th Cir. 1995) (en banc). The plaintiff quit her
  state job in April 1990. See Arizonans, 520 U.S. 43 at 59-60.
                                            10
                                                                                      (11 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 11 of
                                                             PageID.851      16 18 of 30
                                                                          Page



        Likewise, in Harris v. Itzhaki, 183 F.3d 1043 (9th Cir. 1999), the plaintiff’s

  unilateral actions partially mooted the controversy. There, the plaintiff alleged that

  the owners of an apartment complex in which she lived discriminated against people

  of certain races in violation of the Federal Fair Housing Act, 42 U.S.C. § 3601 et

  seq. Id. at 1047-50. After the District Court issued its decision and while the case

  was pending on appeal, the plaintiff moved out of the apartment. Id. at 1050.

        While recognizing that “[t]he Supreme Court has long held that claims

  brought under the Fair Housing Act are to be judged under a very liberal standing

  requirement,” id. at 1049, this Court (citing Arizonans) held that when the plaintiff

  moved out, she mooted her claims for injunctive and declaratory relief. Id. at 1050

  (citing Arizonans, 520 U.S. 43 at 71.) This Court held that the plaintiff still had

  standing to pursue her claims for money damages, because those remedies were not

  prospective in nature. Id.

        Here, Appellant sought entirely prospective relief. Specifically, Appellant

  sought an order permanently enjoining Appellees from “excluding The Koala from

  eligibility to seek campus activity fee funding,” as well as a declaration that

  Appellees’ conduct was unlawful. (SAC at Prayer, ¶¶ 1-2). Appellant sought no

  money damages—nor could it have, under the Eleventh Amendment. See Ex parte

  Young, 209 U.S. 123 (1908) (private individuals may sue state officials in federal




                                           11
                                                                                      (12 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 12 of
                                                             PageID.852      16 19 of 30
                                                                          Page



  court for prospective relief from ongoing violations of federal law, but not for money

  damages); Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002).

        Appellant has not existed as an RSO since at least the fall of 2017. It has no

  standing to pursue claims for prospective relief and cannot seek retrospective relief.

  Its claims for prospective relief are moot, just like the plaintiff tenant’s prospective

  claims were mooted in Harris. See also Alvarez v. Smith, 558 U.S. 87, 92 (2009)

  (case rendered moot when plaintiffs sought “only declaratory and injunctive relief,

  not damages”).

        There is no relief left for the District Court to grant that would redress

  Appellant’s alleged injury. An order restoring media funding generally could not

  redress Appellant’s injury, because only RSOs are eligible for funding, and

  Appellant is not an RSO.

        In Steel Co. v. Citizens for a Better Environment, 523 U.S. 83 (1998), the

  plaintiff was an environmental organization who brought a citizen suit for, among

  other relief, civil penalties. Id. at 86-88. The Supreme Court dismissed the case as

  moot, holding that the availability of civil penalties did not confer standing on the

  plaintiff, because even if the suit was successful, the plaintiff would not receive the

  monies—the United States Treasury would. Id. at 106, 109-10. Thus, the requested

  relief would not redress any injury suffered by the plaintiff. Similarly here, while




                                            12
                                                                                      (13 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 13 of
                                                             PageID.853      16 20 of 30
                                                                          Page



  RSOs might benefit from a restoration of media funding, Appellant would not, and

  so that relief would not redress its claimed injury.

        Nor can any eventual request for attorneys’ fees confer standing. Id. at 107

  (An “interest in attorney’s fees is. . . insufficient to create an Article III case or

  controversy where none exists on the merits of the underlying claim.”) (citation

  omitted).

        Appellant is not now an RSO. Appellees are aware that on December 5, 2019,

  several UCSD students submitted an application to create an RSO called “The

  Koala.”     But those students have not satisfied the requirements necessary to

  complete their application (specifically, half of the representatives have not

  completed the required training and have not submitted an organizational

  constitution meeting University requirements). Belk Decl. (Ex. A) ¶ 20.

        We expect that the ACLU may argue that that this recent application means

  that subject matter jurisdiction is present. It does not. This new application, even if

  eventually granted, certainly cannot retroactively establish subject matter

  jurisdiction at the time this Court filed its opinion in July 2019. And the filing of an

  application means nothing if it is not completed, and this application may never be

  completed. When Appellant abandoned its RSO application in the fall of 2017, the

  same shortcomings present now also existed then: half of Appellant’s student

  representatives had not completed the required training, and had not submitted a

                                            13
                                                                                      (14 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 14 of
                                                             PageID.854      16 21 of 30
                                                                          Page



  constitution that met University requirements. Belk Decl. (Ex. A) ¶¶ 15, 20. It

  would be speculative to assume that the students will complete the new application.

        C.     Recall of the Mandate and Withdrawal of this Court’s July 24, 2019
               Opinion is Necessary and Appropriate.
        “If a case becomes moot while pending on appeal, it must be dismissed.” In

  re Pattullo, 271 F.3d 898, 900 (9th Cir. 2001). This Court lacked subject-matter

  jurisdiction when it filed its opinion on July 24, 2019. The mandate must be recalled,

  the filed opinion must be withdrawn, and the case remanded to the District Court

  with directions to dismiss. See Arizonans for Official English v. Arizona, 520 U.S.

  43, 67 (1997); Iron Arrow Honor Soc. v. Heckler, 464 U.S. 67, 72–73 (1983);

  Bumpus v. Clark, 702 F.2d 826, 826-27 (9th Cir. 1983); In re Grand Jury

  Proceedings, 593 F.2d 906 (9th Cir. 1979). “Although it is rather unusual for a court

  to learn, after its mandate issues, that its prior decision lacked a jurisdictional basis,

  the few courts confronting this issue uniformly have vacated their prior decisions.”

  IAL Aircraft Holding, Inc. v. F.A.A., 216 F.3d 1304, 1306 (11th Cir. 2000) (citing

  Bumpus and In re Grand Jury Proceedings).

                 RULING REQUESTED BY FEBRUARY 28, 2020

        Pursuant to 9th Cir. R. 27-1(3), Appellees respectfully request a ruling by

  February 28, 2020. Appellees wish to preserve their right to seek review with the

  United States Supreme Court, to, at a minimum, raise the subject-matter jurisdiction

  issues presented herein. Appellees on January 7, 2020 filed an application with

                                             14
                                                                                      (15 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 15 of
                                                             PageID.855      16 22 of 30
                                                                          Page



  Justice Kagan, seeking a 30-day extension of the time in which to file their petition

  for certiorari to the United States Supreme Court. Appellant has advised that it does

  not oppose that extension request. With such an extension, the petition would be

  due on March 16, 2020.

                                        CONCLUSION

        For the foregoing reasons, Appellees respectfully request that the Court

  recall its mandate, withdraw its July 24, 2019 opinion, and remand this case to the

  District Court with instructions to dismiss for lack of subject-matter jurisdiction.

  Dated: January 7, 2020                  Respectfully submitted,

                                          /s/ Neil Lloyd
                                          Neil Lloyd (Bar No. 317457)
                                          SCHIFF HARDIN LLP
                                          233 S. Wacker Dr.
                                          Ste. 7100
                                          Chicago, IL 60606
                                          Telephone: (312) 258-5500
                                          Facsimile: (312) 258-5600
                                          nlloyd@schiffhardin.com

                                          Matthew B. Bock (Bar No. 316380)
                                          SCHIFF HARDIN LLP
                                          5000 Birch St.
                                          Suite 3000
                                          Newport Beach, CA 92660-2140
                                          Telephone: (949) 623-2000
                                          Facsimile: (949) 476-3758
                                          mmock@schiffhardin.com

                                          Jean-Paul P. Cart (Bar No. 267516)

                                            15
                                                                                      (16 of 23)
        Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   DocumentID: 54-1
                                        11553721,
                                             Filed DktEntry:
                                                   01/13/20 66-1, Page 16 of
                                                             PageID.856      16 23 of 30
                                                                          Page



                                         SCHIFF HARDIN LLP
                                         Four Embarcadero Center
                                         Suite 1350
                                         San Francisco, CA 94111
                                         Telephone: (415) 901-8700
                                         Facsimile: (415) 901-8701
                                         jcart@schiffhardin.com

                                         Attorneys for Appellees
                              Certificate of Word Count
        Under Fed. R. App. P. 27(d)(2)(A), the undersigned certifies that this motion

  contains 3,138 words.

                                                /s/ Neil Lloyd
                                                Neil Lloyd




                                           16
                                                                                      (17 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.857
                                             Filed 01/13/20   66-2, Page 1 of 7 24 of 30
                                                                           Page
                                                                                      (18 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.858
                                             Filed 01/13/20   66-2, Page 2 of 7 25 of 30
                                                                           Page
                                                                                      (19 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.859
                                             Filed 01/13/20   66-2, Page 3 of 7 26 of 30
                                                                           Page
                                                                                      (20 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.860
                                             Filed 01/13/20   66-2, Page 4 of 7 27 of 30
                                                                           Page
                                                                                      (21 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.861
                                             Filed 01/13/20   66-2, Page 5 of 7 28 of 30
                                                                           Page
                                                                                      (22 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.862
                                             Filed 01/13/20   66-2, Page 6 of 7 29 of 30
                                                                           Page
                                                                                      (23 of 23)
         Case: 17-55380, 01/07/2020,
Case 3:16-cv-01296-JM-BLM   Document ID:54-1
                                         11553721,  DktEntry: PageID.863
                                             Filed 01/13/20   66-2, Page 7 of 7 30 of 30
                                                                           Page
